Citation Nr: 1534136	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the Veteran is competent for purposes of handling disbursement of VA funds.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that found that the Veteran was not competent to handle disbursement of VA funds.  This case was previously before the Board in February 2015.

In December 2014, the Veteran testified via video conference hearing at the RO before the undersigned.  In May 2014 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not competent to manage her own funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent to receive direct payment of her VA compensation benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In competency determinations, however, the claimant is not seeking a benefit; rather, he or she is seeking a decision regarding how benefits will be distributed.  Accordingly, the section 5103(a) and 5103A provisions pertaining to notice and assistance are not for consideration in this matter.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In any case, the due process provisions of 38 C.F.R. § 3.353 have been followed.  In this regard, in December 2012 correspondence the Veteran was informed of how VA determines competency.

During the December 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also asked the Veteran if she wanted the record to be held open in an effort to give her additional time to submit evidence in support of the appeal.  The undersigned emphasized to the Veteran the importance of obtaining a medical statement from a physician to help support her claim.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its February 2015 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran failed to appear for a VA examination that was to address the medical matters raised by this appeal.

Law and Regulations

Applicable regulations provide that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 U.S.C.A. § 5502; 38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the AOJ, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Pertinent regulations further provide that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the finding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d).

Analysis

The Veteran receives nonservice-connected pension benefits from VA.  The AOJ has determined that the Veteran is not competent to handle disbursement of her funds.  The Veteran contends that she is competent to manage her finances and presented testimony at RO and Board hearings in support of her assertion.

November 2009 and December 2009 VA medical records indicated that the Veteran's thoughts were scattered and her requests were unclear.  A January 2010 VA record noted that the Veteran had tangential and incongruent speech.

A May 2011 competency questionnaire, completed by a psychiatrist, indicates that due to diagnoses of vascular dementia and paranoid ideation, the Veteran did not have the mental ability to manage funds in her own best interests.

A March 2013 VA Field Examiner found that the Veteran did not have the capacity to handle VA funds.  The examiner interviewed the Veteran, the Veteran's fiduciary, the Veteran's licensed social worker, an accounts manager, a nursing manager, and an administrator.  The examiner indicated that based on the Veteran's statements regarding her income (an inability to identify the amounts of her income) and her reluctance to provide financial information with respect to obligations, the Veteran required the capabilities of a fiduciary to meet her needs and obligations.

An April 2013 psychiatric evaluation revealed that the Veteran had "overall reasonably good" sensorium, "reasonably good" memory, and no evidence of psychosis).  However, the Veteran's thought form was disorganized and her judgment, insight, and reliability were all poor.  It was noted that the Veteran's fund of knowledge and memory were limited in some respects by paranoid themes.  Diagnoses included dementia with behavioral disturbance.

A state medical center report indicates that in April 2013 the Veteran was admitted following a referral from a Veterans Home wherein she had displayed increasingly agitated behavior which included disruptive screaming and being physically aggressive with staff.  The Veteran's vocabulary and thought were significant for paranoid themes and were marginally goal directed.  Judgment, insight, and reliability appeared to be poor.  The diagnoses included cognitive disorder not otherwise specified and psychotic disorder not otherwise specified.

At her RO and Board hearings, the Veteran essentially maintained that she was able to manage her money and was the best suited to do so.

There is no current objective medical evidence of record to indicate that the Veteran can manage the disbursement of VA funds.  The May 2011 psychiatrist and the March 2013 VA Field examiner have evaluated the Veteran and have found that she is unable to manage her benefit payments.  These opinions were based upon a personal interview with the Veteran and a review of the evidence of record and are not contradicted by opinions from any social worker or health care professional.

The Board has considered the Veteran's contentions with regard to the determination as to her competency in this matter.  However, while the Board is sympathetic to the Veteran and impressed by her testimony, the Board is not an expert on matters of competency and must rely on qualified expert opinions.  The Board emphasized to the Veteran during her November 2014 hearing that she should attempt to obtain a statement from a mental health professional that would help prove her competency.  Further, the Board also took the steps of having the RO schedule a VA examination that might prove useful to the Veteran.  The Veteran, however, failed to appear for the examination.

In sum, the Board must regrettably conclude that the most probative evidence of record demonstrates that the Veteran is not competent to receive direct payment of her VA compensation benefits.  As there is no reasonable doubt arising regarding the Veteran's mental capacity to contract or to manage the disbursement of funds without limitation, such doubt cannot be resolved in favor of the competency of the Veteran.


ORDER

The Veteran is not competent to manage her own funds without limitation, and the appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


